J-A18017-22

                                   2022 PA Super 210

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRUTH SHYDEE WILSON                        :
                                               :
                       Appellant               :   No. 918 WDA 2019

           Appeal from the Judgment of Sentence Entered May 22, 2019
               In the Court of Common Pleas of Allegheny County
                   Criminal Division at CP-02-CR-0004689-2018


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

OPINION BY MURRAY, J.:                              FILED: December 9, 2022

       This case is before us on remand from the Pennsylvania Supreme

Court.1      See Commonwealth v. Wilson, 272 A.3d 446 (Pa. 2022)

(remanding for consideration of Commonwealth v. Raboin, 258 A.3d 412

(Pa. 2021), and “to address whether the forensic interview was admissible

under the tender years exception to the hearsay rule.”).          After careful

consideration, and mindful of the Supreme Court’s directive, we affirm.

       Truth Shydee Wilson (Appellant) is appealing the judgment of sentence

imposed after a jury convicted him of rape of a child and related offenses.

Briefly,

       Appellant was arrested and charged with various sexual offenses
       based on his abuse of [the Victim], the eight-year-old son of his
____________________________________________


1 The prior decision was issued by a different panel of this Court. See
Commonwealth v. Wilson, 240 A.3d 918 (Pa. Super. Ct. Sept. 10, 2020)
(unpublished memorandum), appeal granted, order vacating, 272 A.3d
446 (Pa. 2022).
J-A18017-22


       live-in girlfriend. [The Victim] reported that Appellant put his
       penis inside [the Victim’s] rectum approximately four to six times
       when [the Victim] was seven and eight years old. [The Victim]
       did not immediately report the abuse, but did so after his mother
       and Appellant ended their relationship and Appellant moved out
       of their home. There was no physical evidence to confirm [the
       Victim’s] allegations of abuse.

Commonwealth v. Wilson, 240 A.3d 918 (Pa. Super. Sept. 10, 2020)

(unpublished memorandum at *1).

                                 Procedural History

       On May 4, 2018, the Commonwealth charged Appellant with rape of a

child, unlawful contact with a minor, indecent assault of a complainant less

than 13, endangering the welfare of a child, and corruption of a minor.2 On

August 7, 2018, the Commonwealth filed notice of its intention to introduce

into evidence video of a forensic interview of the Victim pursuant to the tender

years exception, 42 Pa.C.S.A. § 5985.1. Appellant did not file a response.

       On November 7, 2018, the trial court held a status conference. The

following exchange occurred:

       [Defense Counsel]: In light of the filing of the tender years
       motion, we’re requesting the Commonwealth provide us with a
       copy of the forensic interview.

                                          ***

       [The Commonwealth]: Any time [Defense Counsel] would have
       like [sic] to come and view it, I’ll make any overt accommodation
       that I can[.]
____________________________________________


2 18 Pa.C.S.A. §§ 3121(c), 6318(a)(1), 3126(a)(7), 4304(a)(1), and
6301(a)(1)(i).


                                           -2-
J-A18017-22



                                       ***

      [Defense Counsel]:       [Appellant] has not seen the forensic
      interview, so I’d like him to be brought over and view it.

      [Trial Court]: Bring him over.

N.T., 11/7/18, at 3-5 (emphasis added).

      The issue of the video came up a second time on February 22, 2019,

immediately prior to voir dire. The Commonwealth repeated its intention to

admit the video pursuant to the tender years exception. N.T., 2/22/19, at 8,

11. Thereafter, the parties agreed that prior to trial, the court would conduct

a hearing to assess the Victim’s competency, and whether the Victim would

testify by “contemporaneous alternate means.” Id. at 10-11.

      The trial court held an in camera hearing on February 25, 2019. While

discussing whether the Victim would testify by alternate means, Defense

Counsel expressed concern about the Victim “breaking down” on the stand,

stating: “When that happens, under tender years, does the forensic

interview still come in? And if it does, then I mean, that doesn’t benefit the

defense at all.” N.T., 2/25-26/19, at 33 (emphasis added). Defense Counsel

argued, “[w]e are presuming [Appellant] is innocent here at this point. Playing

the forensic interview, I believe, would essentially curtail his ability to

confront his accuser.”       Id. (emphasis added).       The Commonwealth

responded:

      We have supplied notice and the fact that there was an interview
      given, and that demonstrated our intent to proceed with the

                                       -3-
J-A18017-22


      material from that interview. . . . I don’t believe the [V]ictim
      wavering on direct would ultimately hamper the Commonwealth’s
      ability to proceed under tender years, which to be fair the tender
      years doctrine is specifically there for a case of child sexual assault
      and the effect that providing an account of these types of
      materials has on someone of tender years, of that age range.

      For that reason, I don’t believe it would disturb                  the
      Commonwealth’s ability to proceed under that doctrine.

Id. at 34-35.

      Defense Counsel replied:

           I understand what you’re saying. I read like a binder full of
      cases this weekend trying to wrap my head around it. This
      tender years exception seems to fly in the face of the Sixth
      Amendment.

            I understand why the rules are bent or twisted to allow this
      recorded testimony to be played but it still does significantly
      hamper his constitutional right. So I’m in a position where I
      don’t know if I’m trying to fight between the lesser of two evils or
      trying to pick between if something goes wrong on the stand, he
      collapses up in front of the jury, then you are able to play the
      tender years forensic interview anyway. It will have a worse effect
      on my client’s case.

Id. at 35 (emphasis added).

      Ultimately,   the   parties   agreed    the    Victim   would    testify   by

“contemporaneous alternate method,” i.e., by telecast in chambers rather

than the courtroom, pursuant to 42 Pa. C.S.A. § 5985. Id. at 38-40. The

trial court did not rule on whether the forensic interview was admissible under

the tender years exception.

      Trial began on February 25, 2019.        The Victim testified, and during

cross-examination, Defense Counsel brought up the forensic interview:


                                       -4-
J-A18017-22


     Q:   [Defense Counsel] ...     Now, you said today, to [the
     Commonwealth during direct-examination], that [Appellant]
     never, never said he would hurt anyone, right?

     A: [Victim] I never remember saying that.

     Q:    Okay.   Did [Appellant] ever threaten to hurt someone?

     A: No.

     Q: Okay. So ... do you remember going to an interview
     where there was a glass wall?

     A: Yeah.

     Q: And did you tell those people that [Appellant] threatened to
     hurt you?

     A: No.

     Q: You don’t recall saying that [Appellant] will hurt your
     mother if you told someone about it?

     A: No.

     Q: Because he never said that, right?

     A: No.

     Q: You told the people at the interview at the time that’s
     not true, right?

     A: I never said that.

     Q: Okay. Are there other things that you said during that
     interview that are not true?

     A: No.

N.T., 2/25-26/19, at 90-91 (emphasis added).

     The Commonwealth thereafter sought to admit the video recording of

the forensic interview through the testimony of Detective Don Oesterle:

                                    -5-
J-A18017-22


     [The Commonwealth]: Very briefly, based on the defense’s
     cross-examination of the [V]ictim in this case, it would be
     my argument that the door has been opened to the forensic
     interview in this case. I’d just ask for an evidentiary ruling
     at this time based on my intent to do that.

     [Defense Counsel]:      I would object to playing the forensic
     interview. I certainly have reviewed case law. I understand the
     tender years exception to the hearsay rule. However, I
     think it is directly contradictory to my client’s Sixth
     Amendment right to confront the witnesses against him.
     These are out-of-court statements. I will not have an opportunity
     to cross-examine the statements. So I think basically this is
     just an improper bolstering of the Commonwealth’s case,
     and it significantly hinders my client’s ability to defend
     himself.

     [The Trial Court]: I am going to allow it. You did, in fact, use
     the statements that he made, specifically didn’t you say that
     [Appellant] —

     [Defense Counsel]: Threatened.

     [The Trial Court]: So I’m going to allow it, because then the
     statements that the child made in the forensic interview
     will be taken in the context of the interview.

Id. at 113-14 (emphasis added). The video was played for the jury.

     On February 26, 2019, the jury convicted Appellant of all charges. On

May 22, 2019, the trial court sentenced Appellant to an aggregate 30 - 60

years in prison. Appellant timely appealed and complied with the trial court’s

order directing him to file a Pa.R.A.P. 1925(b) statement.        Pertinently,

Appellant argued:

     The [t]rial [c]ourt abused its discretion in allowing the
     Commonwealth to play the video of the [Victim’s] forensic
     interview under the Tender Years exception. The [t]rial [c]ourt
     did not explicitly find, in an in camera hearing, that the evidence
     contained in the video was relevant, and that there were sufficient

                                    -6-
J-A18017-22


      indicia of reliability, as 42 Pa.C.S.A. § 5985.1(a)(1)(i) requires.
      Additionally, playing the video amounted to improper bolstering
      and violated [Appellant’s] right to confront and cross witnesses
      under the Sixth Amendment of the U.S. Constitution and Article I,
      Section 9 of the Pennsylvania Constitution.

Concise Statement of Errors Complained of on Appeal, 9/16/19, at 3

(unnumbered).

      The trial court filed a Rule 1925(a) opinion in response, stating:

      Appellant incorrectly asserts [the trial court] admitted the forensic
      interview under the tender years exception. [The trial court]
      admitted the video under Pa.R.E. 106, consistent with the
      Superior Court of Pennsylvania’s ruling in Commonwealth v.
      Bond, 190 A.3d 664 (Pa. Super. 2018).

Trial Court Opinion, 9/19/19, at 5.

      On September 10, 2020, this Court issued an unpublished memorandum

affirming the trial court.      See Wilson, 240 A.3d 918 (unpublished

memorandum at *4). The panel found no abuse of discretion by the trial court

in admitting the video under Pa.R.E. 106 (providing if a party “introduces all

or part of a writing or recorded statement, an adverse party may require the

introduction, at that time, of any other part—or any other writing or recorded

statement—that in fairness ought to be considered at the same time.”). Id.

The panel did not address Appellant’s argument that the video was

inadmissible under the Tender Years Act, “given our conclusion that the court

properly admitted the video under Rule 106.” Id. at *7 n.1.

      Appellant petitioned for allowance of appeal. On February 1, 2022, the

Pennsylvania Supreme Court issued a per curiam order granting allowance of


                                      -7-
J-A18017-22


appeal and vacating this Court’s order. Commonwealth v. Wilson, 272 A.3d

446 (Pa. 2022). The Supreme Court remanded “to the Superior Court for

consideration in light of Commonwealth v. Raboin, --- Pa. ----, 258 A.3d

412 (Pa.     2021),” and further directed this Court to “address whether the

forensic interview was admissible under the tender years exception to the

hearsay rule.”    Id.     The case was returned to the original panel following

remand. However, Appellant filed an application for oral argument, which we

granted by per curiam order on April 21, 2022.          The order provided for

relinquishment of the original panel’s jurisdiction, and listed the case for oral

argument before this panel.

                                       Issue

      Appellant presents the following issue for review:

      Did the trial court abuse its discretion in admitting the entire
      recording of [the Victim’s] forensic interview into evidence during
      Detective Oesterle’s direct examination, as neither the
      requirements for the tender years exception nor Pa.R.E. 106 were
      met?

Appellant’s Brief at 5.

                                    Discussion

      In reviewing Appellant’s challenge to the admission of evidence, we

recognize,

      admissibility of evidence is a matter for the discretion of the trial
      court and a ruling thereon will be reversed on appeal only upon a
      showing that the trial court committed an abuse of discretion. An
      abuse of discretion may not be found merely because an appellate
      court might have reached a different conclusion, but requires a


                                        -8-
J-A18017-22


         result of manifest unreasonableness, or partiality, prejudice, bias,
         or ill-will, or such lack of support so as to be clearly erroneous.

Commonwealth v. Johnson, 42 A.3d 1017, 1027 (Pa. 2012) (citations

omitted).

    I.      Tender Years Exception

         Appellant argues the trial court

         abused its discretion in allowing the Commonwealth to play the
         entirety of [the Victim’s] forensic interview over defense
         objection. … The Commonwealth did not meet the requirements
         of the Tender Years Statute, as the [t]rial [c]ourt did not hold an
         in camera hearing to find that the evidence was relevant and the
         circumstances provided significant indicia of reliability.

Appellant’s Brief at 13; see also id. at 13-20.

         The Tender Years Act, codified at 42 Pa.C.S.A. § 5981-5988, creates an

exception to the general rule against hearsay for a statement made by a child.

At the time of Appellant’s trial, the exception applied to children who were

twelve or younger at the time of the statement. 42 Pa.C.S.A. § 5985.1(a).3

The Act permits a party, in “any criminal or civil proceeding,” to introduce into

evidence otherwise inadmissible, out-of-court statements by a child victim or

witness. See id.; see also Commonwealth v. Fink, 791 A.2d 1235, 1248

(Pa. Super. 2002) (“The tender years exception allows for the admission of a




____________________________________________


3 The statute was amended, effective August 30, 2021, to extend the hearsay
exception for a child “who is sixteen years old or younger at the time of the
statement.” 42 Pa.C.S.A. § 5985.1(a) (emphasis added).

                                           -9-
J-A18017-22


child’s out-of-court statement due to the fragile nature of young victims of

sexual abuse.”).

     Statements may be introduced into evidence if:

     (1) the court finds, in an in camera hearing, that the evidence is
     relevant and that the time, content and circumstances of the
     statement provide sufficient indicia of reliability; and

     (2) the child either:

           (i) testifies at the proceeding; or

           (ii) is unavailable as a witness.

42 Pa.C.S.A. § 5985.1(a).       The factors to be considered by the trial court

include:

     (1) the spontaneity and consistent repetition of the statement(s);
     (2) the mental state of the declarant; (3) the use of terminology
     unexpected of a child of similar age; and (4) the lack of motive to
     fabricate.

Commonwealth v. Hunzer, 868 A.2d 498, 510 (Pa. Super. 2005) (citation

omitted).

     Here, the Commonwealth properly filed pretrial notice of its intent to

introduce the forensic interview pursuant to Section 5985.1(b).      Appellant

understood the Commonwealth intended to proceed under the Tender Years

Act. However, Appellant did not file either a motion in limine or request a

tender years hearing. The trial court subsequently conducted an in camera

hearing to assess the Victim’s competency to testify at trial. See N.T., 2/25-

26/19, at 33-40. Notably, “a child’s competency to testify as a witness under

Rule 601 is a distinct issue from the admissibility of a child’s out-of-court

                                       - 10 -
J-A18017-22


statements under the [Tender Years Act].” Commonwealth v. Walter, 93

A.3d 442, 452 (Pa. 2014) (under “the plain language of the [Tender Years

Act], there is no requirement that a child victim be deemed competent under

Rule 601 before the child’s statements may be admitted into evidence”).

       As detailed above, Appellant did not argue the forensic interview was

inadmissible under the tender years exception and did not request a tender

years hearing or otherwise preserve the issue. Appellant first challenged the

trial court’s failure to hold a tender years hearing in his Rule 1925(b)

statement.4 Concise Statement of Errors Complained of on Appeal, 9/16/19,

at 2 (unnumbered).

____________________________________________


4 On appeal, Appellant abandoned his preserved constitutional challenge to
the tender years exception and his claim of improper bolstering. See
Appellant’s Brief at 5; Cf. Concise Statement of Errors Complained of on
Appeal, 9/16/19. In addition, Appellant seemingly waived his appellate
argument regarding the trial court’s failure to conduct a tender years hearing.
“It is well-established that [a] party complaining, on appeal, of the admission
of evidence in the court below will be confined to the specific objection there
made. If counsel states the grounds for an objection, then all other
unspecified grounds are waived and cannot be raised for the first time
on appeal.” Commonwealth v. McGriff, 160 A.3d 863, 871-72 (Pa. Super.
2017) (emphasis added). “[O]ne must object to errors, improprieties or
irregularities at the earliest possible stage of the adjudicatory process to afford
the jurist hearing the case the first occasion to remedy the wrong and possibly
avoid an unnecessary appeal to complain of the matter.” Keffer v. Bob
Nolan’s Auto Service, Inc., 59 A.3d 621, 645 (Pa. Super. 2012); see also
Commonwealth v. Baumhammers, 960 A.2d 59, 73 (Pa. 2008) (to
preserve issue for appellate purposes, party must make timely and specific
objection to ensure the trial court has opportunity to correct alleged error). It
is well-settled that issues raised for the first time in a Rule 1925(b) statement
are waived. Commonwealth v. Coleman, 19 A.3d 1111, 1118 (Pa. Super.
2011); Pa.R.A.P. 302(a).
(Footnote Continued Next Page)


                                          - 11 -
J-A18017-22


       Procedural considerations aside, the Superior Court must follow the

Supreme Court’s mandates.             Walnut St. Assocs., Inc. v. Brokerage

Concepts, Inc., 20 A.3d 468, 480 (Pa. 2011). We therefore examine whether

the forensic interview was admissible under the tender years exception to the

hearsay rule.

       Our review of the record reveals Appellant would not have prevailed

even if he had properly litigated his opposition to the video’s admission under

the tender years exception. A court may admit a child-victim’s out-of-court

statement for the truth of the matter asserted when the evidence is relevant,

“the time, content and circumstances of the statement provide sufficient

indicia of reliability,” and the child testifies at the proceeding. 42 Pa.C.S.A. §

5985.1(a)(1)(i)-(ii)(A). Here, the Victim was eight years old; the video was

recorded approximately one month after the Victim reported the crimes; and

the content was relevant because the Victim described Appellant’s crimes to

a trained professional, who conducted the interview at Mercy Hospital’s Child


____________________________________________




At oral argument, Appellant indicated he preserved the tender years hearing
issue before the trial court, and directed our attention to the notes of
testimony at pages 113-16. Our review reveals that at pages 113-14,
Appellant challenged the admission of the forensic interview because it
violated the Confrontation Clause and improperly bolstered the
Commonwealth’s case. N.T., 2/25-26/19, at 113-16. Appellant repeated
these objections at page 115. See id. On page 116, Appellant objected to
the proposed distribution of a transcription of the video to the jury, which the
trial court sustained. Id. Thus, the record belies Appellant’s claim regarding
his objection to the court’s failure to conduct a tender years hearing.


                                          - 12 -
J-A18017-22


Advocacy Center, in the presence of Detective Oesterle.5           See Forensic

Interview, 3/19/18; N.T., 2/25-26/19 at 112-15. The Victim’s statements in

the video were consistent with his trial testimony. See Wilson, 240 A.3d 918

(unpublished memorandum at *4) (agreeing with the Commonwealth that

statements challenged by Appellant “were substantially similar to [the

Victim’s] trial testimony.”).       Accordingly, we would discern no abuse of

discretion by the trial court in admitting the forensic interview under the

tender years exception to the hearsay rule.6

    II.    Pennsylvania R.E. 106 in light of Commonwealth v.
           Raboin, 258 A.3d 412 (Pa. 2021)

       Appellant also argues the video of the forensic interview was improperly

admitted under Pa.R.E. 106. The Rule states:

       Rule 106. Remainder of or Related Writings or Recorded
       Statements


____________________________________________


5 The Victim was eight years old when he reported Appellant’s abuse, which
occurred when the Victim “was seven and eight years old.” See Wilson,
supra at *1. The forensic interview was conducted approximately one month
after the Victim reported the abuse. The Victim used age-appropriate
language to describe Appellant’s actions, with “terminology unexpected” of an
eight-year-old child. Hunzer, supra. Appellant offered no credible motive
for the Victim to fabricate his testimony. See N.T., 2/25-26/19, at 106-08.

6 We agree with the Commonwealth “that although the trial court did not
explicitly conduct an assessment of the reliability or relevancy of the [V]ictim’s
statement, the record suggests that these factors were fulfilled to the court’s
satisfaction, and the interview was thus admissible under the Tender Years
Hearsay Act.” Commonwealth Brief at 12.



                                          - 13 -
J-A18017-22


             If a party introduces all or part of a writing or recorded
       statement, an adverse party may require the introduction, at that
       time, of any other part—or any other writing or recorded
       statement—that in fairness ought to be considered at the same
       time.

Pa.R.E. 106.

       Again, Appellant did not preserve this issue. For example, he did not

raise a Rule 106 argument in his Rule 1925(b) statement, or object on this

basis at trial.7 See also Wilson, 240 A.3d 918 (unpublished memorandum

at *4) (finding Appellant waived issue by failing to object at trial, but stating,

“In any event, we would conclude that the admission of [the Victim’s forensic]

interview was not so far removed from [the Victim’s] testimony as to violate

Rule    106’s    requirement       that    the     evidence   should   be   admitted

contemporaneously.”).         The prior panel also concluded the trial court’s

admission of the interview “to provide context,” was “sufficient to alert

defense counsel that Rule 106 was the basis” for the court’s admission of the

video. Id.8




____________________________________________


7 As noted above, the record does not support Appellant’s claim at oral
argument that he raised the issue before the trial court.

8 At oral argument, Appellant made the unpreserved and incorrect claim that
Rule 106 was not applicable because it applies to writings and not videos.
Video of a child’s forensic interview is admissible under Rule 106. See
Commonwealth v. Bond, 190 A.3d 664, 674 (Pa. Super. 2018)
(Commonwealth argument that it was “important for the jury to view the video
… supports its admission under Rule 106.”).


                                          - 14 -
J-A18017-22


      Waiver notwithstanding, the Pennsylvania Supreme Court has instructed

that we consider the trial court’s admission of the video “in light of

Commonwealth v. Raboin.”          Commonwealth v. Wilson, 272 A.3d 446

(Pa. 2022); Walnut St. Assocs., Inc., supra (Superior Court must follow

Supreme Court mandates).

      The Supreme Court decided Raboin on September 7, 2021, one year

after the prior panel of this Court issued its decision in this case. In Raboin,

the Supreme Court held that nearly all of a child sexual assault victim’s

forensic interview   was improperly admitted “in rebuttal pursuant to

Pennsylvania Rule of Evidence 106.”       Raboin, 258 A.3d at 414.       Justice

Mundy, writing for the Majority, explained that Rule 106 is “commonly referred

to as the ‘rule of completeness,’” id. at 422, and observed:

            If a party introduces all or part of a writing or recorded
            statement, an adverse party may require the
            introduction, at that time, of any other part – or any
            other writing or recorded statement – that in fairness
            ought to be considered at the same time.

            Comment: This rule is identical to F.R.E. 106. A
            similar principle is expressed in Pa.R.C.P. No.
            4020(a)(4), which states: “If only part of a deposition
            is offered in evidence by a party, any other party may
            require the offering party to introduce all of it which is
            relevant to the part introduced, and any party may
            introduce any other parts.”

            The purpose of Pa.R.E. 106 is to give the adverse
            party an opportunity to correct a misleading
            impression that may be created by the use of a
            part of a writing or recorded statement that may
            be taken out of context. This rule gives the adverse
            party the opportunity to correct the misleading

                                     - 15 -
J-A18017-22


            impression at the time that the evidence is introduced.
            The trial court has discretion to decide whether other
            parts, or other writings or recorded statements, ought
            in fairness to be considered contemporaneously with
            the proffered part.

Id. (citation omitted, emphasis added).

      In Raboin, the appellant was convicted of numerous crimes as a result

of sexually abusing his girlfriend’s daughter, “sometime between kindergarten

and second grade.”    Raboin, 258 A.3d at 415.       The victim reported the

assaults after the appellant moved out of the home. The victim participated

in a videotaped forensic interview, which was observed by a police detective

behind a one-way mirror. Both the victim and the detective testified at trial.

The appellant’s attorney cross-examined the victim, and attempted to

establish inconsistencies between the victim’s forensic interview and her trial

testimony. Id. Thereafter, the appellant testified in his defense and denied

the allegations. The Commonwealth asked to play the forensic interview in

rebuttal, on the basis that the video constituted a prior consistent statement

under Pa.R.E. 613(c)(1). Id. The appellant objected.

      Following a lengthy in-chambers discussion involving specific
      objections to portions of the forensic interview, the trial court
      largely permitted its introduction, aside from several pages that
      the court reasoned were hearsay. The trial court’s rationale for
      allowing introduction of the forensic interview was that it
      constituted a prior consistent statement and rehabilitative
      evidence.

Id.




                                    - 16 -
J-A18017-22


       The jury convicted the appellant of numerous sex crimes, and the trial

court sentenced him to 168 – 416 months in prison. Appellant appealed to

this Court, challenging the admission of the forensic video as a prior consistent

statement. Id. at 416. We affirmed on the basis that “admission of the actual

video was cumulative and harmless.” Id. We “further concluded that the

video was admissible under Rule 106,” and explained that “[g]iven the extent

to which defense counsel relied on the [video] during her cross-examination

of the victim, the prosecution was entitled to introduce [the victim’s] entire

account of the assault in order to provide full context.” Id. The appellant

successfully appealed to the Pennsylvania Supreme Court.          The appellant

claimed the admission of the forensic interview was not harmless “beyond a

reasonable doubt under any of the categories identified by our case law.” Id.

at 421.

       In considering the appellant’s claim, the Pennsylvania Supreme Court

held that the party introducing the statement does not have to introduce the

writing or recording into evidence to trigger Rule 106. Raboin, 258 A.3d at

422.      Rather, the party “must create a misleading impression, thereby

permitting the adverse party to seek admission of all or part of that or another

writing or recording in order to preserve context.”     Id. at 423. While the

admission need not be simultaneous, the evidence should “come in at or near

the time of the defense counsel’s questioning of the victim or the detective,”

i.e., near the time when the party mentions the writing or recording.        Id.


                                     - 17 -
J-A18017-22


(emphasis added).        The Supreme Court further recognized “that Rule 106

neither precludes nor mandates the blanket introduction of all correspondence

or related writing.” Id. The Court continued:

       Rule 106 therefore merely allows introduction of that necessary to
       correct the misleading impression. Instantly, the trial court
       permitted the Commonwealth to present all but roughly two pages
       of the more than forty page forensic interview transcription,
       although this decision was based on the understanding that the
       interview was a prior consistent statement. Although some of the
       interview served to correct the misleading impression created
       during defense counsel’s cross-examination of the victim and
       detective, the vast majority of it did not. For these reasons, we
       conclude that the trial court erred in admitting nearly all of the
       victim’s forensic interview pursuant to Rule 106.

Raboin, 258 A.3d at 423–24.

       The Supreme Court in Raboin found “clear violations of Rule 106 and

its purpose,” and remanded the case to this Court “to address the admissibility

of the forensic interview under Rule 613(c).”9 Id. at 24 (footnote omitted).


____________________________________________


9 On remand, we vacated the judgment of sentence and remanded the case
for a new trial, explaining we could not

       conclude that the erroneous admission of the forensic interview
       did not prejudice [appellant] or that any prejudice was de
       minimis. The forensic interview (which consisted of forty-two
       pages) was not introduced until the rebuttal phase of trial.
       Therefore, the interview video was the last thing that the jury saw
       before it received instructions and debated whether the
       Commonwealth met its burden. Moreover, because the rebuttal
       took place three days after the victim’s testimony, whatever effect
       [defense counsel’s] cross-examination of the victim had would be
       diminished by viewing a testimonial videotape that was not
       subject to rebuttal or cross-examination.
(Footnote Continued Next Page)


                                          - 18 -
J-A18017-22


       After careful consideration, we find Raboin distinguishable. In Raboin,

the Commonwealth introduced the forensic interview on rebuttal. Here, the

Commonwealth did not offer rebuttal.           Rather, the Commonwealth sought

admission of the forensic interview as soon as practicable, and the video was

played very close in time to Defense Counsel’s cross-examination of the Victim

(who testified in chambers), and immediately after cross-examination of

Detective Oesterle.

       Appellant downplays the “misleading impression” that resulted when he

questioned the Victim about the video. See Appellant’s Brief at 21, 28-31.

As detailed above, Defense Counsel referenced the video during cross-

examination of the Victim. See, e.g., N.T., 2/25-26/19, at 90-91 (“do you

remember going to an interview where there was a glass wall?”). Defense

Counsel also asked the Victim if “there [were] other things that you said during

that interview that are not true?” Id. Defense Counsel implied the Victim

was not credible because his statements in the video were at odds with his

trial testimony.

       The Commonwealth was required to respond in “a timely fashion.”

Raboin, 254 A.3d at 423. The Supreme Court, in discussing “temporal and

fairness requirements” requiring “that the responsive evidence be introduced


____________________________________________




Commonwealth v. Raboin, 270 A.3d 1158 (Pa. Super. Dec. 22, 2021)
(unpublished memorandum at *7).


                                          - 19 -
J-A18017-22


‘at the same time’ as the proffered evidence,” did not delineate a time

requirement, recognizing, “we do not . . . mean the simultaneous introduction

of evidence.” Id. However, to comply with Rule 106, the evidence should

come in “at or near the time of defense counsel’s questioning[.]” Id.

      Here, the parties agreed the Victim would not testify in the courtroom,

but by telecast from chambers.      Appellant and the jury remained in the

courtroom. The Commonwealth introduced the video at the first feasible (and

prudent) opportunity, during direct examination of Detective Oesterle when

testimony resumed in the courtroom. Under these circumstances, we cannot

conclude the admission of the video violated the Rule 106 timing requirement.

      In addition, the forensic interview was relevant.       The trial court

admitted the entire interview so the Victim’s statements could be “heard in

the context of the full interview.”       Trial Court Opinion, 9/19/19, at 6

(emphasis added); see also N.T., 2/25-26/19, at 114 (trial court stating that

entire video was admissible for the jury to consider the Victim’s testimony “in

context”).   As the Commonwealth states, “[u]nlike the circumstances of

Raboin, where the trial court permitted the Commonwealth to introduce all

but two pages of an approximately 40-page transcription, there was no

transcript given to the jury in this case at all. The entire video is 20

minutes long, [and] depicts a low-pressure dialogue between the

[V]ictim and an interviewer[.]”       Commonwealth Brief at 28 (emphasis

added, citation omitted).


                                    - 20 -
J-A18017-22


      Finally, even if the trial court erred in admitting the forensic interview,

the error would be harmless. The harmless error doctrine “reflects the reality

that the accused is entitled to a fair trial, not a perfect trial.” Commonwealth

v. Hairston, 84 A.3d 657, 671 (Pa. 2014). Further:

      Harmless error exists if the record demonstrates either: (1) the
      error did not prejudice the defendant or the prejudice was de
      minimis; or (2) the erroneously admitted evidence was merely
      cumulative of other untainted evidence which was substantially
      similar to the erroneously admitted evidence; or (3) the properly
      admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial effect of the error was so
      insignificant by comparison that the error could not have
      contributed to the verdict.

Id. at 671–72.     The Pennsylvania Supreme Court and this Court have

repeatedly recognized that an error “will be deemed harmless where the

appellate court concludes beyond a reasonable doubt that the error could not

have contributed to the verdict.” See, e.g., Commonwealth v. Mitchell,

902 A.2d 430, 452 (Pa. 2006); Commonwealth v. Lively, 231 A.3d 1003,

1009 (Pa. Super. 2020).

      The Pennsylvania Supreme Court, quoting the United States Supreme

Court, has emphasized:

      The harmless-error doctrine recognizes the principle that the
      central purpose of a criminal trial is to decide the factual question
      of the defendant’s guilt or innocence and promotes public respect
      for the criminal process by focusing on the underlying fairness of
      the trial rather than on the virtually inevitable presence of
      immaterial error.

Commonwealth v. Hamlett, 234 A.3d 486, 491 (Pa. 2020) (quoting

Delaware v. Van Arsdall, 475 U.S. 673, 681, 106 S. Ct. 1431, 1436, 89

                                     - 21 -
J-A18017-22


L.Ed.2d 674 (1986)). Our Supreme Court observed that the harmless error

doctrine functions as a substantive principle of law, and appellate courts may

exercise discretion to apply the harmless error doctrine sua sponte. Id. at

492 (“credit[ing] Justice Baer’s salient conclusion [in Commonwealth v.

Hicks, 156 A.3d 1114, 1140 (Pa. 2017)] that ‘sua sponte invocation of the

harmless error doctrine is not inappropriate as it does nothing more than

affirm a valid judgment of sentence on an alternative basis.’”).

      The record indicates Appellant received a fair trial, and the admission of

the forensic interview was not unfairly prejudicial. Defense Counsel claimed

at trial that the video would “improperly bolster” the Commonwealth’s case.

Upon review, and to the contrary, the video evidence was cumulative of the

Commonwealth’s case.

      The Victim testified at trial that Appellant did “inappropriate stuff.” N.T.,

2/25-26/19, at 74. He stated he saw Appellant’s “front private part,” which

Appellant used for “bad things.” Id. at 75. The Victim described Appellant’s

penis as “black” and “big.” Id. at 76. The Victim stated Appellant touched

his “butt” with his “hard” penis, and did other things which “hurt,” and

“disgusted” him. Id. at 77. The Victim testified that Appellant’s penis went

inside his butt.   Id.   According to the Victim, “white stuff” came out of

Appellant’s penis, and on at least one occasion, it “hit” him and he “wiped it

off.” Id. at 78. Appellant told the Victim the activity was “a secret.” Id. at

79.


                                      - 22 -
J-A18017-22


      In the video of the forensic interview, the Victim stated “bad stuff”

happened. Forensic Interview, 3/19/18, at 5:57, 6:05. He described the “bad

stuff” as “sexual stuff.” Id. at 6:17. The Victim said Appellant put his penis

in his butt and it hurt; Appellant told the Victim that Appellant’s actions were

“a secret.” Id. at 7:14, 7:18, 8:11-8:30, 10:00. The Victim stated he saw

clear, watery stuff coming out of Appellant’s penis.      Id. at 12:54-12:29,

15.24. According to the Victim, he wiped it off when it went onto his leg. Id.

at 13:18, 15:30.

      As reflected above, the Victim’s statements during the forensic interview

were cumulative and “substantially similar” to his trial testimony. Hairston,

supra. Thus, any error in the admission of the video would be harmless.

      Judgment of sentence affirmed.

      Judge McLaughlin joins the opinion.

      Judge Stabile concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2022




                                     - 23 -